PER CURIAM:
Joan C. Daughety appeals the magistrate judge’s * order granting Defendant’s summary judgment motion on her discriminatory discharge claims brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000). See Daughety v. Geren, No. 8:04-cv-02114-CBD (D. Md. filed March 20, 2006; entered March 21, 2006). We have reviewed the record and find no reversible error. The jury’s finding that the Defendant’s proffered non-discriminatory reasons motivated its progressive discipline of Daughety-precludes Daughety’s appellate challenge of discriminatory discharge. Accordingly, we affirm the judgment of the magistrate judge. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge in accordance with 28 U.S.C. § 636(c) (2000).